 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #:

 

 

 

DATE FILED:MAK 0 6 2020

 

 

 

United States of America,

 

—V—
18-cr-224 (AJN)

Ali Sadr Hashemi Nejad,
ORDER

Defendant.

 

 

ALISON J. NATHAN, District Judge:

Mr. Sadr has communicated to the Court that he intends to file a letter this evening
objecting to “significant portions of the testimony the Government intends to elicit from a State
Department witness.” He shall file such a letter no later than 10 p.m. on March 3, 2020, The

Government shall file its response no later than 12 a.m. on March 4, 2020.

SO ORDERED.
(5 [20
Dated: March 4 , 2020
New York, New York he Ly

ALISON J. NATHAN
United States District Judge

 

     

 

 

 
